Title: To Thomas Jefferson from James Jackson, 26 March 1804
From: Jackson, James
To: Jefferson, Thomas


          
            Sir,
            Washington, March 26h, 1804.
          
          As the Louisiana Government bill, has now passed, I take the liberty of recommending a single Officer from Georgia, for that territory—An Attorney of the United States, is to be appointed for the New Orleans division, with a salary of six hundred dollars, per annum—Thomas, U, Pulaski, Charlton, of Savannah, a Gentleman at the bar of Georgia, of legal, and scholastic talents—a determined Republican, & friend of the present administration, which he has manifested on all occasions; and who understands the French language, is desirous of removing to that Country, and of going in some publick character—if appointed, I will vouch for his conduct, and be answerable to you Sir, for it—If you should see Mr Baldwin, I refer to him the propriety of his appointment—The Louisiana bill has been a tough job—in which Mr Baldwin & myself, have had almost to work double tides in resisting the wild notions of elective franchise to govern men, who know not the meaning of the term.—
          I feel grateful for your attention to Mr Couper—I expect to drink your health, at his house, this spring, in Wine of his own making—I shall remember your peaches on my return; and beg leave to assure you, that I am unfeignedly
          Your attached Friend & Servt
          
            Jas Jackson
          
          
            I concur in the above recommendation
          
          
            Abr Baldwin
          
        